Case: 20-60412     Document: 00516088788         Page: 1     Date Filed: 11/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-60412                       November 10, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk

   Sanjuanita Martinez Padilla,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A094 793 807


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Sanjuanita Martinez Padilla, a native and citizen of Mexico, petitions
   for review of an immigration judge’s decision affirming an asylum officer’s
   determination that she lacked a reasonable fear of persecution or torture.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60412        Document: 00516088788              Page: 2       Date Filed: 11/10/2021




                                         No. 20-60412


           To establish a reasonable fear of persecution, an alien must
   “establish[] a reasonable possibility that he or she would be persecuted on
   account of his or her race, religion, nationality, membership in a particular
   social group or political opinion.” 8 C.F.R. § 1208.31(c).1 “[A] particular
   social group must: (1) consist of persons who share a common immutable
   characteristic; (2) be defined with particularity; and (3) be socially visible or
   distinct within the society in question.” Gonzales-Veliz v. Barr, 938 F.3d 219,
   229 (5th Cir. 2019).
           Martinez Padilla claims membership in particular social groups
   consisting of “family members of former or current members of Cartel del
   Golfo” and “family members of victims of cartel violence in Mexico.”
   However, neither group is cognizable because Martinez Padilla has failed to
   offer any evidence demonstrating that these groups are perceived as distinct
   within Mexican society. See id. at 232. Moreover, the proposed groups lack
   particularity because they could include a “wide swath of society crossing
   many political orientations, lifestyles, and identifying factors.” See Orellana-
   Monson v. Holder, 685 F.3d 511, 521–22 (5th Cir. 2012). Finally, the proposed
   social group of “family members of victims of cartel violence in Mexico” is
   not cognizable because it is “defined by, and does not exist independently
   of,” the persecution of its members. See Gonzales-Veliz, 938 F.3d at 232.
   Because Martinez Padilla failed to claim membership in a distinct social
   group, substantial evidence supports the determination that she failed to
   establish a reasonable fear of persecution.


           1
              Although the Government argues that this court should apply a “facially
   legitimate and bona fide reason” standard rather than the substantial evidence standard in
   evaluating an immigration judge’s reasonable fear determination, it is not necessary to
   determine the appropriate standard of review at this time because Martinez Padilla’s claim
   fails even under the less deferential substantial evidence test. See Lara-Nieto v. Barr, 945
   F.3d 1054, 1060 n.5 (5th Cir. 2019).




                                                2
Case: 20-60412      Document: 00516088788           Page: 3   Date Filed: 11/10/2021




                                     No. 20-60412


          To establish entitlement to relief under the Convention Against
   Torture, an alien must prove that it is more likely than not that she will be
   tortured with the consent or acquiescence of public officials if she returns to
   the particular country in question. 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1).
   Although Martinez Padilla argues that the immigration judge held her to a
   heightened standard of proof in determining that she failed to demonstrate a
   reasonable fear of torture, the federal regulations explicitly provide that
   evidence of past torture is relevant in determining whether an applicant is at
   risk of future torture.      8 C.F.R. § 1208.16(c)(3)(i).     Moreover, her
   documentary evidence regarding country conditions merely suggests that
   Mexico is unable to protect its citizens from criminal cartels. But “a
   government’s inability to protect its citizens does not amount to
   acquiescence.”     Qorane v. Barr, 919 F.3d 904, 911 (5th Cir. 2019).
   Accordingly, substantial evidence supports the determination that she failed
   to establish a reasonable fear of torture.
          Based upon the foregoing, the petition for review is DENIED.




                                           3